Citation Nr: 0125694	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  95-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Randal S. Ford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for heart disease.  


REMAND

In February 1995, the RO denied service connection for 
"heart disease due to mustard gas exposure."  The veteran's 
March 1995 notice of disagreement (NOD) specifically 
indicated that he desired to appeal this issue.  However, the 
issue was not included in the July 1995 statement of the case 
(SOC).  This prevented the veteran from perfecting his appeal 
with respect to this issue.  On Board remand, the RO issued a 
SOC in July 1999 on the issue of entitlement to service 
connection for heart disease due to mustard gas exposure.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with claim and no 
statement of the case has been issued, Board should remand, 
not refer, that issue to the RO to issue statement of the 
case). 

In July 1999, the veteran submitted a VA Form 9.  On this 
form the veteran indicated that the issue was improperly 
addressed.  He did not address any contentions to whether his 
heart disease was caused by mustard gas exposure during 
service.  Rather, he stated that he was claiming entitlement 
to service connection on a secondary basis.  He claimed that 
his heart disease was caused by his service-connected malaria 
and/or his service-connected chronic obstructive pulmonary 
disease (COPD).  The RO adjudicated the questions involving 
secondary service connection in a September 1999 rating 
decision, and notified the veteran of this decision in 
October 1999.  The veteran did not file anything subsequent 
to this rating decision.  This series of events initially 
made the Board question whether an appeal had been perfected 
with respect to any issue.  

Review of the veteran's original claim dated October 1994 
reveals that the veteran referred generically to heart 
disease with references to his blood pressure and pulse 
readings during service.  He alleged these readings revealed 
an "in-service baseline indicative of a documented heart 
disease."  This appears to be a claim for service connection 
for heart disease on a direct basis.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  However, the veteran's other claims 
involved mustard gas exposure, so the RO adjudicated the 
heart disease claim on that basis.   38 C.F.R. § 3.316 
(2001).  Finally, in the July 1999 VA Form 9, the veteran 
asserts his claim for heart disease on basis secondary to his 
service-connected COPD and/or malaria.  38 C.F.R. § 3.310(a) 
(2001).  

The Board believes that the veteran has perfected an appeal 
with respect to the issue of entitlement to service 
connection for heart disease.  Review of the appropriate case 
law reveals that "the duty to assist attaches to other in-
service causes once the veteran has initially established at 
least one in-service occurrence that is well grounded."  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The 
requirement to submit a well grounded claim has removed by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  However, the 
underlying law of Schroeder is that when the veteran asserts 
a claim for service connection he is asserting it under all 
potentially applicable bases and legal theories.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Therefore the issue 
is on appeal to the Board, and a remand is required.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO denied the veteran's claim for heart disease secondary 
to service-connected COPD and/or malaria as being "not well 
grounded" in September 1999.  Enactment of the VCAA requires 
readjudication of claims which were denied as being "not 
well grounded" between July 14, 1999 and November 9, 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096 (2000).  Therefore, the RO needs to 
readjudicate the veteran's claim.  

In August 2001, VA adopted new regulations to implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations provide specific guidance on 
the duty to assist which VA is required to render to the 
veteran.  

There is little, if any, evidence of record which relates the 
veteran's heart disease to his service, or to his service-
connected disabilities.  However, VA has a duty to notify the 
veteran of the evidence necessary to support his claim.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159 (b)).  The RO must comply with this duty.  

Review of the record reveals that the veteran is service-
connected for malaria and COPD.  The Board believes that, in 
this case, this is enough to warrant scheduling the veteran 
for the appropriate VA examination to obtain a nexus opinion.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159 (c)(4)).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  Specifically, the RO should 
ensure that the veteran is notified that 
he needs to submit medical evidence which 
either relates his current heart disease 
to service, or relates his heart disease 
to his service-connected COPD and/or 
malaria, as he has claimed.  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
heart disease since his separation from 
service in 1945.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should arrange to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment for 
heart disease at VA facilities which are 
not already on file.  

3.  The veteran should be accorded the 
appropriate VA examination for 
cardiovascular disorders (heart disease).  
The report of examination should include a 
detailed account of all manifestations of 
the heart disease found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examining physician is 
requested to offer an opinion as to the 
etiology of the veteran's current heart 
disease.  Do the service medical records 
reveal that the veteran had heart disease 
during service?  Is there any evidence 
that cardiovascular disease manifested 
within the first post-service year?  Is 
the veteran's current heart disease 
related to, or caused by, his service-
connected COPD and/or malaria?  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
this claim.  The RO is reminded to 
adjudicate the veteran's claim for service 
connection for heart disease on a direct 
basis, a presumptive basis, and secondary 
to his service-connected COPD and malaria.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


